In a proceeding pursuant to Insurance Law § 5208, inter alia, for leave to file a notice of intention to file a claim nunc pro tunc, the appeal is from an order of the Supreme Court, Kings County (Clemente, J.), dated November 16, 2001, which granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly exercised its discretion in granting leave to the petitioner to file a notice of intention to file a claim with the Motor Vehicle Accident Indemnification Corporation nunc pro tunc (see Insurance Law § 5208 [b]; Matter of Lloyd v Motor Vehicle Acc. Indem. Corp., 23 NY2d 478, 482).
In light of our determination, we need not reach the appellant’s remaining contentions. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.